Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2017 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 5 is objected to because of the following informalities: namely, claim 5’s preamble begins with “This method of claim 1” rather than “The method of claim 1.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-11, 13-14, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Marco et al. "Improving spark application throughput via memory aware task co-location: A mixture of experts approach." Proceedings of the 18th ACM/IFIP/USENIX Middleware Conference. (2017, “Marco”).
Regarding claim 1, Marco teaches a method for distributing an expert of a mixture-of-experts system for execution in a set of hardware devices, the method comprising: identifying one or more execution parameters to act as a basis for distributing the expert among the set of hardware devices (Marco, pg. 98, sec. 3.2 Runtime Features, Table 2, figure 4(b), “Expert selection is based on runtime characteristics of the application task. These characteristics, called features, are collected using system-wide profiling tools: vmstat, Linux perf and performance counter tool PAPI. Collected feature values are encoded to a vector of real values… [c]ache features, L1_TCM, L1_DCM and L1_STM, are found to be important for describing memory behaviors. This is not supervising as cache hit/miss rates are shown to be useful in characterizing the application behavior in prior works…[o]ther features of virtual memory usage (vcache), I/O (bo) and thread contention (cs) are also considered to be useful.”); retrieving priority data based on the one or more execution parameters and the expert (Marco, pg. 100, sec. 4.2 Resource Monitor, figure. 5, “Each computing node runs a daemon that periodically reports to the resource monitor its memory usage and CPU load. Our current implementation reports the average memory usage and system load within a 5-minute window.”); identifying a hardware device of the set of hardware devices based on the priority data; and dispatching the expert to the identified hardware device for execution(Marco,  pg. 100, 4.3 Job Dispatcher, figure. 5, “Once we have the memory function of the highest-priority application, the job dispatcher will spawn a new ). 
Regarding claim 2, Marco teaches the method of claim 1, wherein the priority data includes ranking information for ranking hardware devices of the set of hardware devices for the combination of the expert and the one or more execution parameters(Marco,  pg. 100, 4.3 Job Dispatcher, figure. 5, “Once we have the memory function of the highest-priority application, the job dispatcher will spawn a new executor for the application to run on severs that have spare memory and if the aggregate CPU load of all co-running tasks will not go over 100%.” Note: It is being interpreted that the job dispatcher spawning a new executor based on servers that have spare memory and if the aggregate CPU load of all co-running tasks will not go over 100% represents ranking information for ranking hardware devices of the set of hardware devices).
Regarding claim 4, teaches the method of claim 1, wherein the execution parameters comprise one or more of execution throughput, execution latency, power consumption, and execution speed(Marco, pg. 98, sec. 3.2 Runtime Features, Table 2, figure 4(b), “Collected feature values are encoded to a vector of real values… [c]ache features, L1_TCM, L1_DCM and L1_STM, are found to be important for describing memory behaviors. This is not supervising as cache hit/miss rates are shown to be useful in characterizing the application behavior in prior works…[o]ther features of virtual memory usage (vcache), I/O (bo) and thread contention (cs) are also considered to be useful.” & see also Table 2 for additional execution parameters).1
Regarding claim 5, teaches this method of claim 1, further comprising automatically obtaining the priority data by testing the expert(Marco, pgs. 96-97, 2.3 Overview of Our Approach, figure.  1, “For each “new" application that is ready to run, we predict which of the off-).
Regarding claim 8, teaches the method of claim 1, wherein identifying a hardware device of the set of hardware devices to dispatch the expert further comprises retrieving priority data based on one or more model characteristics or parameters (Marco, pgs. 96-97, 2.3 Overview of Our Approach, figure.  1, “For each “new" application that is ready to run, we predict which of the off-line learned experts, termed ‘memory function’ in this paper, best describes its memory behavior, i.e. how the memory footprint changes as the input size varies. The selection of the memory function is based on runtime information of the program, such as the number of L1 data and instruction cache misses. This information is collected by running the application on a small portion (around 100MB) of the input data items. We then calibrate the selected function to tailor its parameters to the target program and input.”).2
Regarding claim 9, teaches the method of claim 1, wherein the hardware devices comprise one or more of a central processing unit, a graphics processing unit, a field programmable gate array, a dataflow execution unit, an application specific integrated circuit, and a microprocessor(Marco pg. 100, sec. 5 Experimental Setup, “We use a multi-core cluster with 40 nodes, each has an 8-core Xeon E5-2650 CPU @ 2.6GHz (16 threads with hyperthreading)… [n]odes have SSD storage and are connected through 10Gbps Ethernet…”).3
a data store configured to store priority data(Marco, pg. 100, sec. 4.2 Resource Monitor, “Each computing node runs a daemon that periodically reports to the resource monitor its memory usage and CPU load. Our current implementation reports the average memory usage and system load within a 5-minute window. The information is retrieved from the Linux [‘]/proc[’] system.” Note: It is being interpreted that the Linux “/proc” file system resent the data store configured to store priority data); and an orchestrator configured to: identify one or more execution parameters to act as a basis for distributing the expert among the set of hardware devices(Marco, pg. 98, sec. 3.2 Runtime Features, Table 2, figure 4(b), “Expert selection is based on runtime characteristics of the application task. These characteristics, called features, are collected using system-wide profiling tools: vmstat, Linux perf and performance counter tool PAPI. Collected feature values are encoded to a vector of real values… [c]ache features, L1_TCM, L1_DCM and L1_STM, are found to be important for describing memory behaviors. This is not supervising as cache hit/miss rates are shown to be useful in characterizing the application behavior in prior works…[o]ther features of virtual memory usage (vcache), I/O (bo) and thread contention (cs) are also considered to be useful.”); retrieve priority data from the data store based on the one or more execution parameters and the expert(Marco, pg. 100, sec. 4.2 Resource Monitor, figure. 5, “Each computing node runs a daemon that periodically reports to the resource monitor its memory usage and CPU load. Our current implementation reports the average memory usage and system load within a 5-minute window.”); identify a hardware device of the set of hardware devices based on the priority data; and dispatch the expert to the identified hardware device for execution(Marco,  pg. 100, 4.3 Job Dispatcher, figure. 5, “Once we have the memory function of ).
Regarding claim 11, teaches the system of claim 10, wherein the priority data includes ranking information for ranking hardware devices of the set of hardware devices for the combination of the expert and the one or more execution parameters(Marco,  pg. 100, 4.3 Job Dispatcher, figure. 5, “Once we have the memory function of the highest-priority application, the job dispatcher will spawn a new executor for the application to run on severs that have spare memory and if the aggregate CPU load of all co-running tasks will not go over 100%.” Note: It is being interpreted that the job dispatcher spawning a new executor based on servers that have spare memory and if the aggregate CPU load of all co-running tasks will not go over 100% represents ranking information for ranking hardware devices of the set of hardware devices).
Regarding claim 13, teaches the system of claim 10, wherein the execution parameters comprise one or more of execution throughput, execution latency, power consumption, and execution speed(Marco, pg. 98, sec. 3.2 Runtime Features, Table 2, figure 4(b), “Collected feature values are encoded to a vector of real values… [c]ache features, L1_TCM, L1_DCM and L1_STM, are found to be important for describing memory behaviors. This is not supervising as cache hit/miss rates are shown to be useful in characterizing the application behavior in prior works…[o]ther features of virtual memory usage (vcache), I/O (bo) and thread contention (cs) are also considered to be useful.” & see also Table 2 for additional execution parameters).4
Regarding claim 14, teaches the system of claim 10, wherein the orchestrator is further configured to automatically obtain the priority data by testing the expert(Marco, pgs. 96-97, ).
Regarding claim 17, teaches the system of claim 10, wherein the orchestrator is configured to identify a hardware device of the set of hardware devices to dispatch the expert by: retrieving priority data based on one or more model characteristics or parameters(Marco, pgs. 96-97, 2.3 Overview of Our Approach, figure.  1, “For each “new" application that is ready to run, we predict which of the off-line learned experts, termed ‘memory function’ in this paper, best describes its memory behavior, i.e. how the memory footprint changes as the input size varies. The selection of the memory function is based on runtime information of the program, such as the number of L1 data and instruction cache misses. This information is collected by running the application on a small portion (around 100MB) of the input data items. We then calibrate the selected function to tailor its parameters to the target program and input.”).5
Regarding claim 18, teaches The system of claim 10, wherein the hardware devices comprise one or more of a central processing unit, a graphics processing unit, a field programmable gate array, a dataflow execution unit, an application specific integrated circuit, and a microprocessor(Marco pg. 100, sec. 5 Experimental Setup, “We use a multi-core  [n]odes have SSD storage and are connected through 10Gbps Ethernet…”).6
Regarding claim 19, teaches A system, comprising: a set of hardware devices(Marco pg. 100, sec. 5 Experimental Setup, “We use a multi-core cluster with 40 nodes, each has an 8-core Xeon E5-2650 CPU @ 2.6GHz (16 threads with hyperthreading)… [n]odes have SSD storage and are connected through 10Gbps Ethernet…”); and a system for distributing an expert of a mixture-of-experts system for execution in the set of hardware devices, the system comprising: a data store configured to store priority data (Marco, pg. 100, sec. 4.2 Resource Monitor, “Each computing node runs a daemon that periodically reports to the resource monitor its memory usage and CPU load. Our current implementation reports the average memory usage and system load within a 5-minute window. The information is retrieved from the Linux [‘]/proc[’] system.” Note: It is being interpreted that the Linux “/proc” file system resent the data store configured to store priority data); and an orchestrator configured to: identify one or more execution parameters to act as a basis for distributing the expert among the set of hardware devices(Marco, pg. 98, sec. 3.2 Runtime Features, Table 2, figure 4(b), “Expert selection is based on runtime characteristics of the application task. These characteristics, called features, are collected using system-wide profiling tools: vmstat, Linux perf and performance counter tool PAPI. Collected feature values are encoded to a vector of real values… [c]ache features, L1_TCM, L1_DCM and L1_STM, are found to be important for describing memory behaviors. This is not supervising as cache hit/miss rates are shown to be useful in characterizing the application behavior in prior works…[o]ther features of virtual memory usage (vcache), I/O (bo) and thread contention (cs) are also considered to be useful.”); retrieve priority data from the data store based on the one or more execution parameters and the expert(Marco, pg. 100, sec. 4.2 Resource Monitor, figure. 5, “Each computing node runs a daemon that periodically reports to the resource monitor its memory usage and CPU load. Our current implementation reports the average memory usage and system load within a 5-minute window.”); identify a hardware device of the set of hardware devices based on the priority data; and dispatch the expert to the identified hardware device for execution(Marco,  pg. 100, 4.3 Job Dispatcher, figure. 5, “Once we have the memory function of the highest-priority application, the job dispatcher will spawn a new executor for the application to run on severs that have spare memory and if the aggregate CPU load of all co-running tasks will not go over 100%.”).
Regarding claim 20, teaches the system of claim 19, wherein the orchestrator is further configured to automatically obtain the priority data by testing the expert(Marco, pgs. 96-97, 2.3 Overview of Our Approach, figure.  1, “For each “new" application that is ready to run, we predict which of the off-line learned experts, termed ‘memory function’ in this paper, best describes its memory behavior, i.e. how the memory footprint changes as the input size varies. The selection of the memory function is based on runtime information of the program, such as the number of L1 data and instruction cache misses. This information is collected by running the application on a small portion (around 100MB) of the input data items.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3, 6, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Marco et al. "Improving spark application throughput via memory aware task co-location: A mixture of experts approach." Proceedings of the 18th ACM/IFIP/USENIX Middleware Conference. (2017, “Marco”) in view of US 2018/0234491 Al(“GOMES DE OLIVEIRA”).
Regarding claim 3, Marco teaches the method of claim 2, but does not teach: wherein identifying the hardware device based on the priority data includes identifying the highest ranked available hardware device.
However, GOMES DE OLIVEIRA teaches: wherein identifying the hardware device based on the priority data includes identifying the highest ranked available hardware device(GOMES DE OLIVEIRA,  para. 0033, fig.2, “[R]anking engine 204 represents generally a combination of hardware and programming to rank each of the servers of the set of servers with an efficiency ranking. Ranking engine 204 determines the efficiency rankings based upon the efficiency rates that were determined by efficiency rate engine 202. For instance, utilizing an efficiency rate model wherein a first server with a determined efficiency rate of "444" is indicative of a higher power consumption efficiency than a second server that has a determined efficiency rate of"220", ranking engine 204 may assign an efficiency ranking to the first server such as "Rank 1", "First Rank", or "Rank A", or the like and may assign an efficiency ranking to ).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marco’s method in view of GOMES DE OLIVEIRA to teach: wherein identifying the hardware device based on the priority data includes identifying the highest ranked available hardware device. The motivation to do so would be the have the most efficient underlying hardware executing data intensive application as a means of lowering service fees(GOMES DE OLIVEIRA para. 0009, “For instance in addition to having multiple types of servers, similar severs can have significantly different numbers of cores and core configurations. Cloud service providers and their users will thus appreciate a system and method to automatically and effectively deploy programs among a set of heterogeneous servers in a manner that maximizes energy efficiencies of the servers set.”)
Regarding claim 6, Marco teaches the method of claim 5 and teaches and recording measurements from the executions of the experts as the priority data (Marco, pg. 100, sec. 4.2 Resource Monitor, figure. 5, “Each computing node runs a daemon that periodically reports to the resource monitor its memory usage and CPU load. Our current implementation reports the average memory usage and system load within a 5-minute window.”).
Marco does not teach: wherein testing the expert comprises: executing the expert on different hardware devices of the set of hardware devices.
However, GOMES DE OLIVEIRA teaches:  wherein testing the expert comprises: executing the expert on different hardware devices of the set of hardware devices(GOMES DE OLIVEIRA,  para. 0034, fig.2, “In an example, wherein a first server has a ranking of"Rank 1", "First Rank", or"Rank A", or the like and a second server has a ranking such as "Rank 2",  may deploy programs to the highest ranking sever until the highest ranking server is at maximum capacity, and then may deploy programs from the set of programs to the server with the next highest efficiency ranking, and so on.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marco’s method in view of GOMES DE OLIVEIRA to teach: wherein testing the expert comprises: executing the expert on different hardware devices of the set of hardware devices. The motivation to do so would be the have the most efficient underlying hardware executing data intensive application as a means of lowering service fees(GOMES DE OLIVEIRA para. 0009, “For instance in addition to having multiple types of servers, similar severs can have significantly different numbers of cores and core configurations. Cloud service providers and their users will thus appreciate a system and method to automatically and effectively deploy programs among a set of heterogeneous servers in a manner that maximizes energy efficiencies of the servers set.”)
Regarding claim 12, Marco teaches the system of claim 11 but does not teach: wherein the orchestrator is configured to identify the hardware device based on the priority data by identifying the highest ranked available hardware device.
However, GOMES DE OLIVEIRA teaches: wherein the orchestrator is configured to identify the hardware device based on the priority data by identifying the highest ranked available hardware device(GOMES DE OLIVEIRA,  para. 0033, fig.2, “[R]anking engine 204 represents generally a combination of hardware and programming to rank each of the servers of the set of servers with an efficiency ranking. Ranking engine 204 determines the efficiency rankings based upon the efficiency rates that were determined by efficiency rate engine 202. For  may assign an efficiency ranking to the first server such as "Rank 1", "First Rank", or "Rank A", or the like and may assign an efficiency ranking to the second server such as "Rank 2", "Second Rank", "Rank B", or the like according to a given efficiency ranking construct.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marco’s method in view of GOMES DE OLIVEIRA to teach: wherein the orchestrator is configured to identify the hardware device based on the priority data by identifying the highest ranked available hardware device. The motivation to do so would be the have the most efficient underlying hardware executing data intensive application as a means of lowering service fees(GOMES DE OLIVEIRA para. 0009, “For instance in addition to having multiple types of servers, similar severs can have significantly different numbers of cores and core configurations. Cloud service providers and their users will thus appreciate a system and method to automatically and effectively deploy programs among a set of heterogeneous servers in a manner that maximizes energy efficiencies of the servers set.”). 
Regarding claim 15, Marco teaches the system of claim 14 and teaches and recording measurements from the executions of the experts as the priority data(Marco, pg. 100, sec. 4.2 Resource Monitor, figure. 5, “Each computing node runs a daemon that periodically reports to the resource monitor its memory usage and CPU load. Our current implementation reports the average memory usage and system load within a 5-minute window.”).

However, GOMES DE OLIVEIRA teaches wherein the orchestrator is configured to test the expert by: executing the expert on different hardware devices of the set of hardware devices (GOMES DE OLIVEIRA,  para. 0034, fig.2, “In an example, wherein a first server has a ranking of"Rank 1", "First Rank", or"Rank A", or the like and a second server has a ranking such as "Rank 2", "Second Rank", "Rank B", or the like, deployment engine 206 may deploy programs to the highest ranking sever until the highest ranking server is at maximum capacity, and then may deploy programs from the set of programs to the server with the next highest efficiency ranking, and so on.”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marco’s method in view of GOMES DE OLIVEIRA to teach: wherein the orchestrator is configured to test the expert by: executing the expert on different hardware devices of the set of hardware devices. The motivation to do so would be the have the most efficient underlying hardware executing data intensive application as a means of lowering service fees(GOMES DE OLIVEIRA para. 0009, “For instance in addition to having multiple types of servers, similar severs can have significantly different numbers of cores and core configurations. Cloud service providers and their users will thus appreciate a system and method to automatically and effectively deploy programs among a set of heterogeneous servers in a manner that maximizes energy efficiencies of the servers set.”)

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Marco et al. "Improving spark application throughput via memory aware task co-location: A mixture of Proceedings of the 18th ACM/IFIP/USENIX Middleware Conference. (2017, “Marco”) in view of in view of US 2018/0234491 Al(“GOMES DE OLIVEIRA”) and further in view of Rattanatamrong et al. "Real-time scheduling of mixture-of-experts systems with limited resources." Proceedings of the 13th ACM international conference on Hybrid systems: computation and control. (2010, “Rattanatamrong”).  
Regarding claim 7, Marco in view of GOMES DE OLIVEIRA teaches the method of claim 6 but does not teach: comparing the recorded measurements to generate ranking data for the experts. 
However, Rattanatamrong teaches: comparing the recorded measurements to generate ranking data for the experts (Rattanatamrong, pgs. 75-76, sec. 5 MoE Resource Scheduling Architecture and Heuristic, figure.1, figure.3, figure.4, “In each cycle, the expert responsibilities R(t)={                        
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                            (
                            t
                            )
                        
                    ,…                        
                             
                            
                                
                                    R
                                
                                
                                    N
                                
                            
                            (
                            t
                            )
                        
                    }, together with information about the MoE policy and available resources are used to define a new optimization problem P(w(t)) for the cycle at time t…[u]sing slack time or scheduled time before the new cycle begins, the…[ responsibility predictor] utilizes logs of historic input data and performance data, collected by the…[the logging and monitoring module], to estimate the next responsibilities pred_R(t+1). These estimated responsibilities can then be mapped to a set of weights (pred_w(t+1))…” Note: It is being interpreted that the estimated next responsibilities pred_R(t+1) for experts represents ranking data for the experts).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marco’s method in view of GOMES DE OLIVEIRA and in view of Rattanatamrong to teach: comparing the recorded measurements to generate ranking data for the experts.  The motivation to do so would be the have the most important program/expert also have the most optimal resource time while also allowing less  “We propose a new faster heuristic (taking O(N) time) that uses optimal-solution sensitivity analysis and prediction of responsibilities to enable a simple test to determine the optimal schedule at the beginning of most cycles. Our approach proposes the use of a responsibility predictor to predict the responsibilities of experts prior to each cycle. This enables the use of the TC algorithm during the cycle preceding the cycle for which responsibilities are predicted.”).
Regarding claim 16, Marco in view of GOMES DE OLIVEIRA teaches the system of claim 15, but does not teach: wherein the orchestrator is further configured to: compare the recorded measurements to generate ranking data for the experts.
However, Rattanatamrong teaches: wherein the orchestrator is further configured to: compare the recorded measurements to generate ranking data for the experts(Rattanatamrong, pgs. 75-76, sec. 5 MoE Resource Scheduling Architecture and Heuristic, figure.1, figure.3, figure.4, “In each cycle, the expert responsibilities R(t)={                        
                            
                                
                                    R
                                
                                
                                    1
                                
                            
                            (
                            t
                            )
                        
                    ,…                        
                             
                            
                                
                                    R
                                
                                
                                    N
                                
                            
                            (
                            t
                            )
                        
                    }, together with information about the MoE policy and available resources are used to define a new optimization problem P(w(t)) for the cycle at time t…[u]sing slack time or scheduled time before the new cycle begins, the…[ responsibility predictor] utilizes logs of historic input data and performance data, collected by the…[the logging and monitoring module], to estimate the next responsibilities pred_R(t+1). These estimated responsibilities can then be mapped to a set of weights (pred_w(t+1))…” Note: It is being interpreted that the estimated next responsibilities pred_R(t+1) for experts represents ranking data for the experts)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marco’s method in view of GOMES DE   The motivation to do so would be the have the most important program/expert also have the most optimal resource time while also allowing less important programs/experts to have non-optimal schedules, allowing for faster problem solving overall (Rattanatamrong, pg. 72, sec. 1 Introduction,  “We propose a new faster heuristic (taking O(N) time) that uses optimal-solution sensitivity analysis and prediction of responsibilities to enable a simple test to determine the optimal schedule at the beginning of most cycles. Our approach proposes the use of a responsibility predictor to predict the responsibilities of experts prior to each cycle. This enables the use of the TC algorithm during the cycle preceding the cycle for which responsibilities are predicted.”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0324069 Al
US 2013/0346988 Al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM CLARK STANDKE whose telephone number is (571)270-1806.  The examiner can normally be reached on 7:00-5:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM C STANDKE/Examiner, Art Unit 2122                                                                                                                                                                                                        
/ERIC NILSSON/Primary Examiner, Art Unit 2122                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        2 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        3 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        4 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        5 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.
        6 According to the broadest reasonable interpretation (BRI), the use of alternative language amounts to the claim
        requiring one or more elements but not all.